FERguson, Judge
(dissenting):
I dissent.
As the Chief Judge notes, the facts presented in this record concerning the means by which enlisted men were nominated for court membership are, for all purposes relevant here, the same as those before us in United States v Crawford, 15 USCMA 31, 35 CMR 3. Although the accused was a private first class, consideration for appointment on courts-martial was limited to those enlisted men who were senior noncommissioned officers. For the reasons set forth in my separate opinion in United States v Crawford, supra, I would reverse the decision of the board of review and order another trial before a properly constituted court-martial.